105 F.3d 1528
73 Fair Empl.Prac.Cas. (BNA) 290
Frederick F. KELLER, Appellant,v.ORIX CREDIT ALLIANCE, INC.
No. 95-5289.
United States Court of Appeals,Third Circuit.
Feb. 28, 1997.

On Appeal from the United States District Court for the District of New Jersey.
Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, and McKEE, Circuit Judges.
ORDER
SLOVITER, Chief Judge.


1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is


2
ORDERED that the Clerk of this Court vacate the opinion filed February 3, 1997 and list the above case for rehearing en banc at the convenience of the court.